Citation Nr: 9912858	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-01 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, P.T., and D.R.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1971.  Service in Vietnam is indicated by the 
evidence of record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for PTSD.  

By rating decision in July 1998, the RO granted service 
connection and awarded an evaluation of 30 percent, effective 
from March 31, 1995.  In AB v. Brown, 6 Vet. App. 35 (1993), 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") held that on a claim 
for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, the veteran has 
continued to express disagreement with the assigned 
disability rating.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
disturbances of mood, depression, anxiety, impairment of 
short- and long-term memory, impairment of social 
functioning, and difficulty in establishing and maintaining 
effective social relationships.



CONCLUSION OF LAW

The schedular criteria for a 50 percent evaluation for PTSD 
and no more have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995). 

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a hearing and a recent VA 
examination, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson 
v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999), the Court 
held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule, 38 C.F.R. Part 4, 
was amended with regard to rating mental disorders including 
PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 311 (1991).  In the instant 
case, the RO provided the veteran notice of both the revised 
and the old regulations in the September 1998 statement of 
the case.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).


Before November 7, 1996, the VA Schedule read as follows:

General Rating Formula for Psychoneurotic Disorders:

100%  The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70%  Ability to establish and maintain 
effective or favorable relationships with 
people is severely  impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment. 

50%  Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment. 

30%  Definite impairment in the ability 
to establish or maintain effective and 
wholesome relationships with people, with 
psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).   

On and after November 7, 1996, the VA Schedule read as 
follows:

100%  Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70%  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50%  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

30%  Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally functioning 
satisfactorily, with routine behavior, 
self-care, and conversation normal), due 
to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep 
impairment, and mild memory loss (such as 
forgetting names, directions, recent 
events).

38 C.F.R. § 4.130, Diagnostic Codes 9411 (1998).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Factual Background

Outpatient treatment records from the VA Medical Center in 
Pocatello show ongoing group counseling from October 1994 
until April 1995 for anger treatment and PTSD.  Notations in 
various group notes describe the veteran as being angry and 
experiencing feelings of being "stuck" in life.  Progress 
notes dated in October 1994 also noted that the veteran had 
trouble sleeping and experienced vivid memories of Vietnam 
experiences.

In March 1995, the veteran filed to reopen a previously 
denied claim of entitlement to service connection for PTSD.

Also in March 1995, J.L, M.D., sent a letter to the Union 
Pacific Railroad Company, the veteran's employer, 
recommending that the veteran be declared disabled due to 
multiple complications of his long-standing diabetes.  These 
complications included impairment of vision, loss of half of 
his kidney function, hyperthyroidism, and hypoglycemia 
unawareness.  Dr. L. explained that the veteran was unable to 
tell when his blood sugar is low and therefore was capable of 
becoming incoherent and disoriented, and unable to carry out 
his railroad job functions.  Dr. L. indicated that this put 
the veteran at major risk to have a serious accident on the 
railroad, or to cause a serious accident and injury to 
himself or others.  Psychiatric problems were not mentioned.

In April 1995, a licensed psychologist, G.H., Ph.D., 
conducted an evaluation of the veteran.  The veteran reported 
to the psychologist that he experienced dreams in which he 
sees a friend's legs blown off in Vietnam, that he slept with 
a gun under his pillow, and that he was anxious all of the 
time.  The veteran reported that he had recently witnessed a 
coworker being cut in half by a railroad car, and he had 
since experienced many flashbacks of this incident. 

In the April 1995 clinical report, Dr. H. diagnosed the 
veteran with PTSD, and noted that it was probably cued by the 
recent demise of one of his fellow railroad workers, and some 
accidents that had occurred on the railroad.  Dr. H. found 
that the veteran's PTSD was acute and chronic, and that he 
needed to be enrolled for hospital treatment, followed by 
anger management treatment.  Dr. H. noted that the veteran 
scored a 21 on the Beck Depression scale, which indicated 
major depression.  Major problems were in the areas of 
dissatisfaction, uncontrolled crying, indecisiveness, 
irritability, social withdrawal, pessimism, and a sense of 
failure.  Dr. H. indicated that the veteran scored 126 on the 
Mississippi Scale for Combat-Related PTSD, which placed him 
above the cut-off score for PTSD.

Dr. H. noted that the veteran was given the Minnesota 
Multiphasic Personality Inventory (MMPI) on two occasions but 
produced an invalid profile due to erratic and exaggerated 
responses while endorsing a wide variety of inconsistent 
symptoms and attitudes.  Dr. H. found that the veteran was a 
good reader and did not become confused when taking the test.  
The psychologist concluded that the erratic responses were a 
"plea for help".  Dr. H. noted that the veteran's results 
on the PTSD scales were a T-score of 100 on the Keene scale 
and 99 on the Sclenger scale, both of which exceeded the 
range of normalcy.  Also noted were high-scaled scores on the 
schizophrenia subscales, which G.H. found may be associated 
with PTSD and flashbacks.  The psychologist further noted 
that Bizarre Sensory Experiences registered as 95, which is 
not uncommon among PTSD cases.  The psychologist found that 
the veteran showed depressed suicidal ideation, acute 
anxiety, persecutory ideas, and somatic symptoms, and that he 
may be in danger of taking his own life.

In December 1995, a VA examination was conducted.  The VA 
examiner concluded that the veteran met the criteria for PTSD 
related to combat in Vietnam, but did not become aware or 
complain about his problem until he became more educated 
about what he was feeling.  The VA examiner found that the 
veteran appeared to be an optimistic person who has high 
functioning, especially in his work environment.  She noted 
that the veteran was currently on medical leave from work due 
to his diabetes, but that he believed it to also be because 
of his interpersonal skills.  The VA examiner indicated that 
the veteran appeared well mannered and to have fairly good 
interpersonal skills during their interview, but noted that 
he expressed some frustration at sometimes being unable to 
connect with people intellectually or emotionally.  The 
veteran also reported that his children feel removed from 
him.

The December 1995 VA examiner indicated that the veteran was 
moderately impaired socially and mildly impaired in a 
vocational sense, but that overall, with continued therapy 
and support, he should do very well.  The examiner found that 
the veteran was negative for homicidal or suicidal ideation, 
and negative for delusions.  She further found that his 
judgment and insight were adequate, and that his memory was 
intact as to immediate, recent, or remote events.  She noted 
that his mood was decreased and his affect slightly labile.  
The examiner also noted that his form of thought was 
tangential but easy to redirect.  A Global Assessment of 
Functioning (GAF) score of 65 was noted, with a score of 70 
noted for the year before.   The VA examiner also noted that 
she informed the veteran that should his symptoms worsen, he 
should return for further evaluation, and she explained that 
he had mild PTSD, which is sometimes severe depending in the 
situation, but that overall he had a good prognosis.  The VA 
examiner noted a history of alcohol dependence and chronic 
marijuana use.  The veteran reported that he used marijuana 
only to help himself sleep at night, and he denied any 
chronic alcohol abuse or symptoms at that time.

In December 1995, the veteran also met with a licensed social 
worker at the VA for a social and industrial evaluation.  The 
social worker noted that the veteran appeared neat in 
appearance and was somewhat reserved in the beginning of the 
interview.  However, the social worker noted that the veteran 
became more relaxed and cooperative, and was able to answer 
all of the questions that were asked of him.  The veteran's 
live-in partner, J.N., was also present at the interview.  
She described to the social worker that the veteran was a 
pleasant person but could change instantly and become very 
physically and verbally abusive.  J.N. also indicated that 
when the veteran used drugs or alcohol he became worse, and 
violence usually ensued in one way or another.  J.N. reported 
that she had been bruised and had both eyes blackened, and 
that the veteran was verbally abusive to her children.  The 
social worker noted that the veteran had been put on 
disability 11 months before due to worsening diabetes.  The 
veteran had been discovered in a diabetic coma, and was 
deemed to be a safety risk by the railroad company.

The VA social worker noted that the veteran had been a heavy 
user of drugs and alcohol after returning from Vietnam, and 
currently maintained alcohol and marijuana use.  The veteran 
reported that since the military, he has found himself 
socially isolated, and has extreme difficulty with 
interpersonal relationships.  He reported that during his 
first marriage, there were a lot of arguments and fights, and 
that he never felt very close to her, which was why he 
initiated a divorce after ten years.  The veteran also 
reported to the social worker that he often had trouble 
sleeping, and experiences night sweats and nightmares.  He 
indicated that he had difficulty concentrating and often 
forgets the simplest things.  The veteran stated that he 
experiences recurrent and intrusive memories of his 
experience in Vietnam, and the social worker noted that the 
veteran has trouble developing and maintaining interpersonal 
relationships.

The VA social worker concluded that the veteran is 
unemployable due to his diabetes and PTSD.  The social worker 
noted that in the past, the veteran had had a good work ethic 
and demonstrated his ability to carry on employment.  
However, the social worker noted that due to the veteran's 
two current disabilities, it seems rather difficult for him 
to get employment.  The social worker pointed out that the 
veteran may be able to receive vocational rehabilitation, and 
retrain for another type of vocation in which he can obtain 
employment.  The social worker indicated that he believes the 
veteran would prefer to work if he could find something he 
could do.

In April 1998, the veteran was provided with a hearing before 
a Hearing Officer.  The veteran testified that he was exposed 
to combat on numerous occasions in Vietnam, and during these 
combat situations, he witnessed friends getting killed and a 
friend's legs being blown off by a rocket.  A VA counselor, 
D.R., who has known the veteran for four years, testified 
that the veteran experiences severe PTSD, and endorses 
symptoms of hyperarousal, being easily startled, and has 
severe difficulty sleeping.

In May 1998, a VA psychological evaluation was conducted.  
The veteran reported that he is still bothered by the 
traumatic events experienced in Vietnam, and when asked about 
these events, he feels sick to his stomach.  The veteran also 
reported a loss of interest in things and less participation 
in activities since Vietnam.  Since his retirement from the 
railroad, he stated that he has become isolated, and that he 
is generally detached from others.  He indicated that his 
children are the most important thing in his life and that he 
sees them twice a week, although he described their 
relationship as "taxed".  The veteran reported that he has 
two friends who are veterans with whom he has gone fishing 
occasionally.  The veteran complained of sleep difficulties 
and difficulty concentrating.  He reported a problem with 
irritability and occasional anger outbursts.  The 
psychologist noted that the veteran's long-time live-in 
partner had moved out two months before, reportedly because 
she was upset with his having a loaded gun in the house.  The 
psychologist then pointed out that the veteran had mentioned 
that he put a loaded gun up to someone's nose about six 
months before, and it sounded like his motivation was to get 
that person to leave his house.

The May 1998 VA psychologist administered the MMPI-2 and the 
Mississippi Scale for  combat related PTSD.  The psychologist 
noted that the veteran had elevated scores on almost all of 
the clinical scales, but that the validity scales of the 
MMPI-2 called into question the validity of the MMPI-2 
results.  The psychologist noted a very high score of 41 on 
the Keane PTSD subscale of the MMPI-2, but that it appeared 
the veteran exaggerated his problems.  The psychologist noted 
that the results of the Mississippi Scale fell into the 
middle range, with a score of 123.  He concluded that the 
veteran's elevated scores, taken at face value, indicate 
severe problems in many areas of psychological functioning.  
However, he noted that it is likely that the profile showed 
an exaggerated picture.  Nevertheless, the psychologist 
concluded that the veteran does have significant symptoms 
that are at least in the moderate range of severity.  A GAF 
score of 54 was noted.


The May 1998 VA psychologist noted in his report that the 
veteran's speech was clear, coherent, and goal-directed.  He 
further noted that the veteran was cooperative, and though 
the veteran suggested that he was anxious coming to the 
examination, the psychologist found him to be more relaxed by 
the end.  The psychologist indicated that the veteran was not 
suicidal and he denied any current problems with drugs or 
alcohol.  A history of substance abuse was noted in the 
report.  The psychologist noted that the veteran's difficulty 
in trying to remember some details of his experiences in 
Vietnam suggested some memory impairment.  The psychologist 
found that the veteran has moderate symptoms and moderate 
impairment in social functioning.  He indicated that there 
are probably other factors that are having a negative 
influence on the veteran's psychological functioning, such as 
his diabetes and accompanying complications.

In a July 1998 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling, 
effective as of March 31, 1995.  In August 1998, the veteran 
submitted a noticed of disagreement with this decision, 
contending he is entitled to an evaluation greater then 30 
percent.


Analysis

As discussed above, the Board will evaluate the veteran's 
service-connected PTSD under both the current and former 
rating criteria.

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a 50 percent 
disability rating is warranted.  The veteran has demonstrated 
considerable impairment in his ability to establish or 
maintain effective or favorable relationships with people, 
especially with regard to his isolation, and the abusive, and 
often violent, relationship with his former live-in 
companion.  Further, the May 1998 VA psychologist noted that 
the veteran had significant symptoms that are "at least" in 
the moderate range of severity.  The GAF score of 54, as 
noted in the May 1998 VA examination, reflects moderate 
symptoms or moderate difficulty in functioning. Carpenter, 8 
Vet. App. at 242.  O.G.C. Prec. 9-93 (November 9, 1993) 
indicates that "definite" was "moderately large in 
degree".  The Board will interpret the VA examiner's 
characterization of the veteran's symptoms as being "at 
least" moderate as indicating that such symptomatology 
approaches "considerable".  Applying 38 C.F.R. § 4.7, the 
assignment of a 50 percent disability rating is warranted 
under the former schedular criteria.

Under the current rating criteria, 38 C.F.R. § 4.130 
Diagnostic Code 9411, the Board also finds that a 50 percent 
rating is warranted.  The evidence of record shows that the 
veteran experiences social impairment due to depression, 
flattened affect, disturbances of mood, irritability and 
occasional anger outbursts, anxiety, chronic sleep problems, 
and difficulty in establishing and maintaining effective 
social relationships.  The May 1998 VA psychologist noted 
symptoms of sleep difficulties, anxiety, depression, and a 
history of irritability and anger outbursts.  The VA 
psychologist also noted that the veteran generally feels 
detached from others, that he had become isolated in his 
retirement, and that the veteran had been verbally and 
physically abusive to a long-time live-in partner that had 
recently moved out.  Further, though the VA psychologist 
noted that the veteran maintains relationships with his 
children and two friends, he also noted that the veteran 
described his relationship with his children as "taxed".  
The Board notes that although the May 1998 VA psychologist 
found that the tests administered to the veteran revealed an 
exaggerated picture, the examiner still found that the test 
results revealed significant problems in many areas of 
psychological functioning.  

Notwithstanding the contention of the veteran's state service 
officer in a March 1999 VA Form 646 that "a 50% rating is 
warranted in the veteran's case", the Board has reviewed the 
evidence to determine if a disability rating in excess of 50 
percent may be assigned under the current or the former 
rating criteria.  The Court has held, regarding a claim for 
an increased rating, that the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation. The Court stated that it follows that such a 
claim remains in controversy "where
less than the maximum available benefits are awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993). 

After a review of the evidence of record, the Board has 
concluded that the veteran's impairment in his ability to 
establish or attain effective or favorable relationships is 
not of such severity as to warrant a 70 percent disability 
evaluation under the former criteria.  The evidence shows 
that the veteran is able to maintain a relationship with his 
two friends, and that they have been able to engage in 
activities such as fishing and white-water rafting together.  
Further, even though the veteran has described their 
relationships as "taxed", and has indicated that they feels 
distant from him, the veteran has been able to maintain some 
relationship with his children, which involves seeing them at 
least once a week.  

The Board is, of course, cognizant that the veteran is no 
longer employed by the railroad.  Although it appears that 
his service-connected PTSD may play some role in this [see 
the assessment of the VA social worker in December 1995], the 
greater weight of the evidence indicates that the veteran 
could no longer continue in his job due to multiple 
complications of long-standing diabetes.  The Board observes, 
in particular, that in recommending that the veteran be 
declared disabled, Dr. L.'s March 1995 letter did not mention 
the veteran's psychiatric problems.

Although the May 1998 VA psychologist noted that while 
diagnostic testing, taken at face value, seems to indicate 
severe problems in many areas of psychological function, the 
examiner also noted that it is likely this is an exaggerated 
profile.  This is consistent with the December 1995 report.  
The Board places greater weight on the other evidence of 
record, including the May 1998 GAF score of 54 and the 
examiner's assessment, which indicates that the veteran's 
PTSD disability is not severe in nature.

Under the former criteria, the finding of only one of the 
criteria listed for particular rating in Diagnostic Code 9411 
may be sufficient to support the assignment of that rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Therefore, the 
Board has considered whether the veteran would be entitled to 
a 100 percent evaluation based upon a demonstrated inability 
to maintain employment.  However, while the December 1995 VA 
social worker concluded that the veteran was unemployable due 
to both his PTSD and his nonservice-connected diabetes, the 
social worker also noted that the veteran had been on 
disability with the railroad company at which he worked for 
the previous 11 months because he had been found in a 
diabetic coma.  The social worker indicated that the veteran 
had been considered a good employee with a good work ethic 
until comas and passing out deemed it necessary for safety 
purposes that he be put on the disabled list.  There was no 
indication in the social worker's report that the veteran's 
being put on the disability list by the railroad was due to 
his PTSD symptoms.  In fact, in the March 1995 letter to the 
railroad from J.L., M.D., the physician stated that the 
veteran should be declared disabled based on multiple 
complications of diabetes, including hypoglycemia 
unawareness.  The physician explained that the veteran is 
unable to tell when his blood sugar is low, and therefore, is 
capable of becoming incoherent and disoriented, unable to 
carry out his railroad job functions, and was at major risk 
to have a serious accident on the railroad.  The Board 
further notes that the social worker had stated that the 
veteran may be able to receive vocational rehabilitation, and 
retrain for another type of vocation in which he can obtain 
employment.

Additionally, the April 1995 psychologist report, the 
December 1995 VA examination, and the May 1998 VA 
psychological examination, are all negative for any 
indication that the veteran's PTSD disability is of such a 
degree that he is unable to work.  In fact, although the 
veteran had reported to the December 1995 VA examiner that he 
believed being put on medical leave was in part due to his 
interpersonal skills, she noted that the veteran was high 
functioning, especially in his work environment.  
Additionally, while the April 1995 psychologist noted that 
the veteran had missed work, and the May 1998 psychologist 
noted that the veteran had retired for medical reasons, both 
psychologists only listed diabetes as the cause.

The Board also finds that a 70 percent evaluation or a 100 
percent evaluation is not warranted under the new criteria.  
While the Board has already noted that there is evidence in 
the May 1998 VA examination, as well as in other evidence of 
record, indicating that the veteran experiences irritability 
and anger outbursts, and that he had been violent to his 
former companion, the Board finds that the May 1998 VA 
examination is negative for obsessional rituals which 
interfere with routine activities, or speech that is 
intermittently illogical, obscure, or irrelevant.  The May 
1998 psychologist found that the veteran was not suicidal and 
noted that the he was clear, coherent, and cooperative in 
answering questions.  The May 1998 VA psychologist noted 
depression but his report is negative for any indication that 
the veteran suffers from near continuous panic.  The report 
is also negative for neglect of personal appearance and 
hygiene, or spatial disorientation.

The Board notes the April 1995 psychological evaluation by 
Dr. H. that noted suicidal ideation, and described, in 
general, a more severe picture of the veteran's PTSD.  Dr. H. 
concluded that the veteran suffered from major depression, 
uncontrolled crying, dissatisfaction, indecisiveness, and 
that the veteran was in danger of taking his own life.  
However, Dr. H. noted that test results endorsed a wide 
variety of symptoms and attitudes due to erratic and 
exaggerated responses by the veteran.  As discussed above, 
likely exaggerated responses were also identified during the 
May 1998 VA psychological evaluation.  

The Board finds more probative the December 1995 and May 1998 
VA examinations.  Both of these examiners reviewed the 
veteran's medical records, service records, and his claims 
file, and specifically found no suicidal ideation.  In fact, 
the December 1995 VA examiner found the veteran to be an 
optimistic person who was high functioning, and that, with 
continued therapy, he should do well.  The VA examiner also 
noted a tendency to exaggerate that she interpreted as a cry 
for help common among PTSD cases.  The VA examiner noted 
symptoms of depression and anxiety, but found that the 
veteran was moderately impaired socially and mildly impaired 
in a vocational sense.  The May 1998 VA psychologist noted 
depression and impairment of social functioning, but found 
that the veteran was not suicidal.  

Thus, although the evidence does show a history of 
irritability and anger outbursts, the Board finds that 
overall disability picture most approximates the criteria for 
a 50 percent disability rating, but not a 70 percent rating.

In summary, for the reasons and bases discussed at length 
above, the Board concludes that the evidence in this case 
supports the assignment of a 50 percent disability rating for 
the veteran's service-connected PTSD.  Furthermore, for the 
reasons and bases stated above, the Board concludes that the 
preponderance of the evidence is against the assignment of a 
disability rating in excess of 50 percent.


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to controlling regulations applicable to 
monetary benefits.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  Words such as "considerable" and "severe" are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. 4.6 (1998).  It should also be noted that use of terminology such 
as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive 
of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 4.2, 4.6 (1998).
  The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court")  has stated the word "definite", as used in the old 
schedular criteria for a 30 percent evaluation, is a qualitative term rather than a quantitative term.  Hood v. 
Brown, 4 Vet. App. 301, 303 (1993).  However, the degree of impairment, which would lead to an award at 
the 30 percent level, can be quantified.  Cox v. Brown, 6 Vet. App. 459, 461 (1994).  In a precedent opinion, 
dated November 9, 1993, the VA General Counsel concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  "Definite" represents a degree of social and industrial 
inadaptability that is "more than moderate but less than rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  VA, 
including the Board, is bound by this interpretation of the term "definite."  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 3.101 (1998).  
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness." citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p.32.]  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).


